           Case 3:19-cv-00166-RCJ-WGC Document 24 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     CAMERON MATHEW ROSE,                             )   Case No.: 3:19-CV-00166-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11                             Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 23)
                                                      )
13
     CITY OF RENO, et al.,                            )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 23 1) entered on April 14, 2020, 2020, recommending that the Court
19

20   deny Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 19). No objection to

21   the Report and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                           1
           Case 3:19-cv-00166-RCJ-WGC Document 24 Filed 05/20/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 23) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Amended
 4

 5
     Complaint (ECF No. 19) to file the Proposed Final Amended Complaint (ECF No. 20) is

 6   DENIED.
 7          IT IS FURTHER ORDERED that Plaintiff shall file a Third Amended Complaint
 8
     consistent with Magistrate Judge Cobb’s Report and Recommendation (ECF No. 23) on or
 9
     before June 22, 2020.
10

11          IT IS FURTHER ORDERED if Plaintiff fails to file a Third Amended Complaint on or

12   before June 22, 2020, that the action will be dismissed.
13
            IT IS SO ORDERED.
14
                                                      Dated this 20th day of May, 2020.
15

16

17                                                    ROBERT C. JONES
                                                      United States District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                         2
